 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
      3800 Howard Hughes Drive, Suite 500
 3    Las Vegas, Nevada 89169
      E-mail: jthompson@clarkhill.com
 4    Telephone: (702) 862-8300
      Facsimile: (702) 862-8400
 5    Attorney for Defendant
      Equifax Information Services LLC
 6

 7

 8                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 9
     KRISTIAN DUNCAN,                   )               Case No. 2:19-cv-01445-JCM-NJK
10                                      )
                                        )
11                          Plaintiff,  )
                                        )
12   vs.                                )               STIPULATION OF EXTENSION OF
                                        )               TIME FOR DEFENDANT EQUIFAX
13                                      )               INFORMATION SERVICES LLC TO
     EQUIFAX INFORMATION SERVICES LLC; )
     and CAPITAL ONE AUTO FINANCE a                     FILE ANSWER
14                                      )
     division of CAPITAL ONE, N.A.,     )
                                        )               FIRST REQUEST
15
                                        )
                            Defendants.
16

17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
18
     time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
19
     no opposition. Plaintiff and Defendant agree to extend the time for Defendant to respond to the
20
     Complaint so that Defendant will have additional time to investigate this matter and the parties
21

22   can explore the possibility of settlement. Accordingly, pursuant to LR IA 6-2, IT IS HEREBY

23   STIPULATED AND AGREED to by and among counsel, that Defendant Equifax Information

24   Services LLC’s time to answer, move or otherwise respond to the Complaint in this action is
25
     extended from December 12, 2019, through and including January 13, 2020. The request was
26
     made by Equifax, and Plaintiff approves. This stipulation is filed in good faith and not intended
27
     to cause delay.
28
 1          Respectfully submitted, this 11th day of December, 2019.

 2
                                                        No opposition
 3
     CLARK HILL PLLC                                    LAW OFFICES OF FRANCIS ARENAS
 4
     By: /s/ Jeremy J. Thompson                          /s/ Francis Arenas___
 5   Jeremy J. Thompson                                 Francis Arenas, Esq.
     Nevada Bar No. 12503                               1616 Desert Canyon Ct.
 6   3800 Howard Hughes Pkwy, Suite 500                 Las Vegas, NV 89128
     Las Vegas, NV 89169                                Phone: (702) 326-5725
 7   Tel: (702) 862-8300                                Email: faarenas@aol.com
     Fax: (702) 862-8400                                Attorneys for Plaintiff
 8   Email: jthompson@clarkhill.com
     Attorney for Defendant Equifax Information
 9

10

11   IT IS SO ORDERED:

12

13   __________________________
     United States Magistrate Judge
14
             December
             December 12,
                      12, 2019
                          2012
     DATED: __________________
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
 1                                   CERTIFICATE OF SERVICE
 2
            I hereby certify that a true and exact copy of the foregoing has been served this 11th day of
 3
     December, 2019, via CM/ECF, upon all counsel of record:
 4
     Francis Arenas, Esq.
 5
     1616 Desert Canyon Ct.
 6   Las Vegas, NV 89128
     Phone: (702) 326-5725
 7   Email: faarenas@aol.com

 8

 9                                                By: /s/ Phyllis L. Cameron
10                                                Employee of Clark Hill PLLC

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
